This was a libel for supplies. The schooner was owned in New Jersey, and was supplied in this port with a set of sails, by the written order of her master, with directions to charge them to the vessel and her owners.
HELD
BY THE COURT
That it is not an open question to speculate upon, in regard to the general authority of the maritime law, when the text of an express decision of the United States supreme court stands in the way. Pratt v. Reed, 19 How. [60 U. S.] 359. The court say an implied hypothecation of the vessel cannot arise under a credit to the master, [under circumstances] less stringent than are required to support a bottomry. That there is no footing for argument in this case, but that a bottomry hypothecation by the master, entered into upon the facts in proof, would have been void. Libel dismissed, with costs.